DETAILED ACTION
                               Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                 Status of the Application
	The current application, filed 07/15/2019, is a continuation of 14/472,895, filed 08/29/2014, now U.S. Patent #10,354,216.
Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                              Claim Objections
	Regarding claims 1, 12 and 20, the term "general” in the step “retrieve at least a portion of the consignee data from the one or more databases, said portion comprising one or more consignee-defined parameters indicative of one or more general preferences of the consignee for receipt of an electronic message comprising the customized content;" (page 84, claim 1) is a relative term which renders the claim indefinite.  The term "general" in this step is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


	Claims 8 is objected to because the claim recites limitations, which are identical to claim 7. Appropriate corrections are required.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 12 is directed to a statutory category, because a series of steps for providing a customized communication satisfies the requirements of a process (a series of acts). 

	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of providing at least one customized electronic communication to a consignee of one or more packages shipped by a consignor via a carrier. The claim recites:
	Claim 12. A computer-implemented method for providing at least one customized electronic communication to a consignee of one or more packages shipped by a consignor via a carrier, said method comprising the steps of:
	receiving and storing within databases, (a) consignor data associated with the consignor and an account established thereby with the carrier, and (b) consignee data associated with the consignee of the one or more packages shipped by the consignor;
	receiving from a first computer processor associated with an entity other than the consignee, at least a portion of customized content, for storage in one or more databases, the customized content comprising non-delivery-related information for the one or more packages;
	retrieving, via a second computer processor at least a portion of the consignee data, said portion comprising one or more consignee-defined parameters indicative of one or more general preferences of the consignee for receipt of customized content, wherein the second computer processor is remote from the first computer processor;
	periodically querying, via the second computer processor, a third computer processor for jurisdictional data, the jurisdictional data comprising one or more regulations configured to at least restrict provision of customized within one or more jurisdictions associated with the jurisdictional data, wherein the third computer processor is remote from each of the first and second computer processors;
	comparing, via the second computer processor, said customized content with said one or more consignee-defined parameters so as to identify one or more correlations there-between;
	in response to identifying at least one correlation between said customized content and said one or more consignee-defined parameters, retrieving at least a portion of the customized content; and
	automatically (a) generating a customized electronic message based at least in part on the customized content and the one or more consignee-defined parameters, said customized electronic message being configured for provision to the consignee, (b) filtering the customized electronic message based on: any of the one or more regulations within the jurisdictional data imposed upon any one of the carrier or the consignee, and (c) transmitting the customized electronic message for display to the consignee via a mobile device, the customized electronic message containing at least a portion of the customized content authorized for provision to the consignee.

The limitations of receiving; storing; retrieving; querying; comparing; generating; filtering; and transmitting, as drafted, is a process that, under its broadest reasonable Note: the Examiner’s language (e.g. “receiving”; “storing,”etc.,) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. Thus, aside from the general technological environment (addressed below), it covers purely mental or mathematical concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the receiving; storing; retrieving; querying; comparing; generating; filtering; and transmitting steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	As per the receiving; storing; retrieving and transmitting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving; storing; retrieving; querying; comparing; generating; filtering; and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving; storing; retrieving and transmitting steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, comparing information, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Thus, the background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 12 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed recoding, comparing and outputting functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 12 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current receiving; storing; retrieving; querying; comparing; generating; filtering; and transmitting do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as “to enhance customer experience and loyalty by improving the delivery experience’’ [0002]. Specification further teaches: 
	“...In these embodiments, prior to any analysis or merging of such parameters so as to eliminate any conflicts there-between for purposes of a particular customized
communication, the carrier system 100 is further configured to provide a "matching-type" service between consignors and still further external third party advertisers. Such may prove beneficial where, for example, the interests of the consignor and the third party align, where one may be a distributor of a product and the other a manufacturer of the product being distributed.” [00225]    

	Thus, the current application’ solution to the problem of improving customer loyalty and/or matching-type service is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 12 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of receiving; storing; retrieving; querying; comparing; generating; filtering; and transmitting merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A computer-implemented method”, and “…periodically querying, via the second computer processor, a third computer processor for jurisdictional data, …, wherein the third computer processor is remote from each of the first and second computer processors” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 12 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. Dependent claims 13-19  each merely add further details of the abstract steps recited in claim 12 without including an improvement to another technology or technical field, an improvement to the functioning 
Because Applicant’s apparatus claims 1-11, and computer program product claim 20 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2002/0035507 A1) in view of Basson et al. (US 2009/0204624 Al), and further in view of further in view of Libman (US 8,073,735 B2).
Claims 1, 12 and 20.  Singh discloses system for providing at least one customized communication to a consignee of one or more packages shipped by a consignor via a carrier, [0090]; [0104]; [0130], said system comprising: 
	one or more databases storing (a) consignor data associated with the consignor and an account with the carrier, and (b) consignee data associated with the consignee of the one or more packages shipped by the consignor via the carrier; [0090], and a first computer processor, wherein the first computer processor is configured to:
	receive, from a second computer processor associated with an entity other than the consignee, customized content for storage in one or more databases, the customized content comprising non-delivery-related information for the one or more packages, wherein the second computer processor is remote from the first computer processor; [0101]; [0163]
	retrieve at least a portion of the consignee data from the one or more databases, said portion comprising one or more consignee-defined parameters indicative of one or more general preferences of the consignee for receipt of an electronic message comprising the customized content; [0089]; [0101]
	Singh does not specifically teach compare said customized content with said one or more consignee-defined parameters so as to identify one or more correlations there-between.
	Basson et al. (Basson) discloses a computer-implemented method and system for delivering communications to a recipient (the consignee) in accordance with the recipient's and/or sender’s communications preferences, wherein the sender (the

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Basson, because it would advantageously ensure that mail costs remain low for the sender, as specifically disclosed in Basson [0007].
	Singh further teaches:
	in response to identifying at least one correlation between said customized content and said one or more consignee-defined parameters retrieve at least a portion of the customized content; automatically (a) generate a customized electronic message based at least in part on the customized content and the one or more consignee-defined parameters, said customized electronic message being configured for provision to the consignee, Abstract; [0089]; [0101]; Cl. 13.
	Singh does not specifically teach:
	periodically query a third computer processor for jurisdictional data, the jurisdictional data comprising one or more regulations configured to at least restrict provision of customized content within one or more jurisdictions associated with the 
jurisdictional data, wherein the third computer processor is remote from each of the first and the second computer processors;  and 
	(b) filter the customized electronic message based on: any of the one or more regulations within the jurisdictional data imposed upon any of the carrier or the consignee.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Libman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 
	Singh further teaches: (c) transmit the customized electronic message for display to the consignee via a mobile device, the customized electronic message containing at least a portion of the customized content authorized for provision to the consignee. Abstract; [0089]; [0101]; Cl. 13

	Claims 3 and 13.  Singh teaches: the system according to claim 1, wherein: said customized content comprise a variety of types of information; [0021]; [0023]; [0089]; [0095]; said one or more consignee-defined parameters comprise an identification of a variety of types of information that said consignee deems acceptable to receive via customized communication; [0021]; [0023]; [0089]; [0095], and said at least one correlation identified between said customized content and said one or more consignee-defined parameters comprise at least one of said variety of types of information indicated by both said consignor and said consignee. (email notifications) [0023]; [0089]; [0095]; [0097]; [0099]

information comprise at least one of a promotional name, a promotional header, 
a promotional message, a consignor logo, a URL associated with the consignor 
logo, or a URL text string. Singh; [0041]; [0118]; [0121]; [0126]; [0144]
 
	Claim 5.  The system according to claim 1, wherein: the at least one identified 
correlation comprises an exact match between said customized content and said 
one or more consignee-defined parameters;  and said customized electronic 
message is generated based on the customized content without further adjustment 
thereto. Singh; [0021]; [0023]; [0089]; [0095]; [0097]; [0099]

	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Basson, further in view of further in view of Libman and further in view of Knight et al. (US 2005/0060165 A1).

	Claims 2 and 18. Singh does not specifically teach: the system according to claim 1, wherein the customized content comprises an identification of at least one medium, said at least one medium comprising a machine-readable indicia configured to be positioned on a surface portion of said one or more packages. 
	Knight et al. (Knight) discloses a return-shipping label 300 placed on a package delivered to the end-consumer. The label includes advertisements or a link to a merchant or vendor web site, and further includes a unique identifier such as machine-
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Knight, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Basson, further in view of Libman and further in view of Zubas et al. (US 2011/0092221 A1).

Claims 6-8 and 14.  Singh does not specifically teach: wherein, the at least one identified correlation comprises a partial match between said customized content and said one or more consignee-defined parameters; and said customized electronic 
message is at least partially adjusted based on the one or more consignee-defined parameters, which is disclosed in Zubas et al. (Zubas). [0049]; [0072]
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Zubas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claims 9 and 15.  Singh does not specifically teach: wherein prior to generating said customized electronic message, the first computer processor is further configured to: retrieve at least a portion of carrier data, the portion of carrier data being associated 
discrepancies, approve said customized content for placement on customized 
electronic messages associated with the carrier;  and in response to identifying at least one discrepancy, prevent generation of said customized content on one or more packages shipped via the carrier, which is disclosed in Zubas [0049]; [0051]; [0052]; [0072].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Zubas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

. 

	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Basson, further in view of Libman, further in view of Zubas, and further in view of Oliver (US 2008/0131005 A1).
 
	Claim 11. Singh does not specifically teach: wherein said one or more business rules comprise one or more regulatory requirements imposed upon said carrier, which is disclosed in Oliver [0040].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Oliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 

	Claim 16. Zubas teaches, wherein said one or more business rules comprise content-based restrictions upon at least one of one or more types of messages or language contained therein. [0049]; [0051]; [0052]; [0072]. Oliver teaches, wherein said one or more business rules comprise one or more regulatory requirements imposed upon said carrier, [0040].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Zubas and Oliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. . 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Basson, further in view of Libman and further in view of Ogilvie et al. (US 8,341,139 B1).

	Claim 17. Singh does not specifically teach: wherein, upon said generation of said customized electronic message, said method further comprises the steps of: 
automatically generating, via the first computer processor, a preliminary rendering of said customized electronic message;  transmitting the preliminary rendering of said customized electronic message to at least the consignor for approval thereof;  and upon receipt of consignor approval of the preliminary rendering, finalizing and facilitating transmission of the customized electronic message containing the customized content to said consignee. 
	Ogilvie et al. (Ogilvie) discloses a computer-implemented system for generating customized content, in which a draft of the generated message is presented for the user for approval prior to transmitting to a recipient. (C. 11, L. 51 -54; C. 13, L. 6-11)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Ogilvie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the . 

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Basson, further in view of Libman and further in view of Phillips et al. (US 8,209,729 B2).

	Claim 19. While Singh teaches/suggests that the received portion of customized content comprises one or more components associated with at least two requests for the provision of customized content to the consignee of the one or more packages shipped by the consignor; Singh does not specifically teach retrieving at least a portion of the consignor data, said portion comprising one or more business rules established by the consignor, the business rules defining a hierarchy for placement of customized content upon customized communications; and compare the at least two requests for the provision of customized content against the retrieved one or more business rules so 
	Phillips et al. (Phillips) teaches a rules-based content management system, in which upon receiving multiple requests for customized content, a priority for provision of the content is assessed and pushed through to subscribers based on business rules, wherein the priority may be resolved dynamically, or may be resolved statically in response to predefined and set priority values in the business rules. In use, the content is selectively routed to custom hierarchies within a repository based on the metadata and the business rules (C. 6, L. 16-24; C. 7, L. 26-33).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to include the recited limitations, as disclosed in Phillips, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/01/2021